DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 5, reference numbers 1, 14, 15, 16, 3a-3d, 4a-4e, and 6 lack a reference line or reference arrow. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: “a” should be inserted after “providing” [L3]. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. See the following: 
●claim 1 and slitting means at line 8 (specification indicates the slitting means to
include knives, such as razor blades, or any other known cutting device such as a resistance heated wire, or a laser)
●claim 1 and discharging means at line 13
●claim 1 and post-heating device at line 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the  subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the following lack antecedent basis:
“the longitudinal direction” (L5) 
“the edges” (L9)
“the polymer film” (L9)
“the width” (L9)
“the polymer film” (L10)
“the width” (L10)
“the edges” (L10-11)
“the cut-off edges” (L12)
		“the separate two or more wide polymer strips” (L14)
		“the two or more wide polymer film strips” (L16-17)
		“the two or more wide polymer film strips” (L18-19)
		“the longitudinal direction” (L19)
		“said polymer film” (L20)
		“the edges” (L20)
		“said polymer film” (L21)
		“the polymer film or films” (L23)
		“the polymer film” (L23-24).
	Claim 1 is indefinite in that the specification does not define a structure for the discharging means wherein the specification only refers to another means and device: i.e. cutting waste extraction means such as a sucking device. Figure 5 does not provide structure for this discharging means – only provides a generic box-like means at reference number 6.
	Claim 1 is indefinite in that the specification does not define a structure for the post-heating device. Figure 5 does not provide structure for this post-heating device – only provides a generic box-like means at reference number 15.
	Claim 3, “the longitudinal direction” (L3) and “the narrow strips free from polymer film” (L3)  lack antecedent basis.
	Claim 5, “the polymer film” (L2) lacks antecedent basis.
	Claim 6, “the polymer film” (L2) lacks antecedent basis.
	Claim 8, the following lack antecedent basis:
		“the direction of travel” (L2)
		“the extruded polymer film” (L2)
		“the resulting wide polymer strips” (L2-3)
		“the machine direction” (L3)
		“the extruder and nip-roll combination” (L3-4)
		“the direction of travel” (L4)
		“the machine direction” (L5)
		“the width” (L5)
		“the gap” (L5)
		“the narrow polymer film strips” (L6)
		“the wide polymer film strips” (L6-7).
	Claim 9, the following lack antecedent basis:
		“the post-heat treatment” (L2)
		“the resulting tin layer” (L2-3)
		“the steel substrate” (L3)
		“the adhesion” (L3-4)
		“the tinplate layer” (L4)
		“the steel substrate” (L4)
		“the adhesion” (L4)
		“the polymer” (L4)
		“the tin or tin-alloy layer” (L5).
	Claim 10, “the post-heat treatment” (L1-2) lacks antecedent basis.
	Claim 11, “the polymer film” (L2) and “the lamination” (L3) lack antecedent basis.

Allowable Subject Matter
Claims 1, and dependent claims 2-11, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Also, the objection to claim 1 must be overcome.
The following is a statement of reasons for the indication of allowable subject matter: claim 1, the closest prior art of record to Loen (7,942,991) teaches a method for manufacturing polymer coated tinplate for 3-piece can bodies comprising the steps of: 
- providing a tinplate in the form of a strip from reel 10 (c4 ¶6; c13 ¶3); 
- producing one or two polymer films by means of in-line extrusion (c4 ¶5-6); 
- in-line trimming of the edges of the polymer film to ensure that the width of the polymer film is
smaller than the width of the tinplate to enable the edges of the polymer coated tinplate to be free from polymer film (c6 ¶2);
- leading the cut-off edges, away from the wide polymer film strips by discharging means 28a
which is a vacuum removal tube (c7 ¶2);
- conveying the separate two or more wide polymer film strips to a nip-roll assembly 25a and
25b at nip-roll assembly 13 (c5 ¶3); 
- preheating the tinplate and subsequently coating polymer film strips onto the preheated
tinplate by means of the nip-roll assembly to obtain a polymer coated tinplate with polymer film wherein the edges of the polymer coated tinplate remain free from said polymer film; 
- post-heating the polymer coated tinplate in a post-heat device 14 (which is a furnace) (c5 ¶4)
to a temperature above the melting point of the polymer film or films; 
-quenching the post-heated polymer coated tinplate at stations 15 and 16 (c6 ¶2). 
However, Loen alone or in combination with the other prior art of record does not teach or fairly suggest slitting the in-line extruded polymer film or films in the longitudinal direction into at least N wide polymer film strips where N is at least 2 and (N-1) narrow polymer film strips cut out from between the wide polymer film strips using slitting means where the wide and narrow strips continue through the process as claimed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Matsui teaches resin coated steel to make a can. Imai teaches a resin sandwich metal laminate. Smith teaches coating both sides of a metal strip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745